Citation Nr: 0809250	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  00-22 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
degenerative joint disease (DJD) of the left knee, currently 
rated as 10 percent disabling.

2.  Entitlement to service connection for DJD of the left 
hip, to include as secondary to the bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from July 1948 to May 1952, 
and from August 1952 to September 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the New 
Orleans, Louisiana Department of Veterans Affairs (VA) 
Regional Office (RO).  An October 2005 rating decision 
subsequently granted a separate 10 percent rating for 
limitation of extension of the left knee, effective from 
April 2005.  Thereafter, in a decision in January 2006, the 
Board denied entitlement to an increased original evaluation 
for DJD of the left knee and a separate rating in excess of 
10 percent for limitation of extension of the left knee.  At 
that time, the Board also remanded the issue of entitlement 
to service connection for DJD of the left hip, to include as 
secondary to the bilateral knee disability, for further 
development.  The veteran then appealed the Board's January 
2006 decision to the United States Court of Appeals for 
Veterans Claims (Court) to the extent it denied an increased 
original rating for DJD of the left knee.  Pursuant to a 
Joint Motion for Remand filed in July 2007, the Court vacated 
the Board's decision to the extent it denied the claim for an 
increased original rating for DJD of the left knee.  The 
issue of entitlement to a separate rating in excess of 10 
percent for limitation of extension was dismissed.

For the reasons stated more fully below, the Board has 
concluded that further development is necessary with respect 
to the claim that has been remanded by the Court.  In 
addition, since there is no indication in the record that the 
RO has taken any action with respect to the Remand portion of 
the Board's January 2006 decision, the Board will once again 
identify the action it previously requested as to the issue 
of entitlement to service connection for DJD of the left hip, 
to include as secondary to the bilateral knee disability, and 
the basis for such action.  

Finally, although the veteran testified in this matter at a 
hearing before a Veterans Law Judge who is no longer a member 
of the Board, the veteran was sent a letter in September 
2007, in which he was advised of his option to have another 
hearing before another Veterans Law Judge.  Since the veteran 
has not responded to this letter and his representative did 
not assert that the veteran desires another hearing in his 
brief of February 2008, the Board finds it reasonable to 
conclude from this record that the veteran does not desire 
another hearing before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In examining the Joint Motion for Remand, the record reflects 
that the parties to the Joint Motion concluded that the 
Board's January 2006 decision was deficient in its failure to 
adequately address certain examination findings the parties 
found consistent with pain on motion under DeLuca v. Brown, 8 
Vet. App. 202, 205-08 (1995).  However, the parties further 
stated that the April 2005 VA joints examiner also did not 
express any additional loss of motion as a result of pain, 
and that the Board was to therefore consider whether June 
2002 and April 2005 VA joint examinations were adequate for 
rating purposes under DeLuca.  The Board has considered the 
various comments of the parties to the Joint Motion and 
concluded that the issue of entitlement to an increased 
original rating in excess of 10 percent for DJD of the left 
knee should be remanded for further VA examination.  

As for the remaining issue on appeal, as was stated in the 
Board's January 2006 remand, the Board's remand in August 
2004 instructed the RO via the Appeals Management Center to 
attempt to contact the National Personnel Records Center 
(NPRC) to attempt to obtain medical records from Keesler Air 
Force Base (AFB) with respect to the claim seeking 
entitlement to service connection for degenerative joint 
disease of the left hip.  The RO did not attempt to obtain 
this medical evidence.  In Stegall v. West, 11 Vet. App. 268 
(1998), the Court held that a remand by the Board confers on 
a veteran, as a mater of law, the right to compliance with 
the remand orders, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  The Court also held that the Board errs in 
failing to ensure compliance with remand orders of the Board 
or the Court.  Id.  Because the RO did not attempt to obtain 
those medical records from the NPRC related to treatment at 
Keesler AFB, the claim for service connection for 
degenerative joint disease of the left hip must be remanded. 

Accordingly, the case is REMANDED for the following action:

1.  If the RO/AMC has not already done 
so, it should contact the NPRC, or any 
other appropriate agency, and request 
copies of the veteran's medical records 
from Keesler AFB dated from 1980 
through 1995.  If no records of medical 
treatment the veteran received 
subsequent to his retirement from 
service can be found, of if they have 
been destroyed, the RO/AMC should 
obtain written confirmation of that 
fact.

2.  Arrangements should be made to 
obtain any additional VA treatment 
records for the veteran, dated since 
April 2005.

3.  Thereafter, schedule the veteran 
for a VA examination of his left knee.  
The claims file and a copy of this 
remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All necessary 
studies should be conducted and the 
examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected DJD of the left knee.  

The examiner should report the range of 
motion measurements for the left knee, 
in degrees.

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to 
be additional range of motion loss due 
to any of the following should be 
addressed: (1) pain on use, including 
pain during flare-ups; (2) weakened 
movement; (3) excess fatigability; or 
(4) incoordination.  The examiner is 
asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the left knee 
is used repeatedly.  All limitation of 
function must be identified.  If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

The examiner should state whether there 
is any evidence of recurrent 
subluxation or lateral instability of 
the left knee, and if so, to what 
extent.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Finally, readjudicate the claims on 
appeal.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



